PER CURIAM.
Affirmed. See Fla. R. Civ. P. 1.510(c) (providing in pertinent part: "The judgment sought must be rendered immediately if the pleadings and summary judgment evidence on file show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law"); Bende v. Furr & Cohen, P.A., 941 So.2d 425 (Fla. 4th DCA 2006) (affirming summary judgment where appellant failed to file affidavits or other sworn statements in opposition to appellee's motion for summary judgment, and appellee's motion and sworn proof in support thereof conclusively established the nonexistence of any genuine issue of material fact and entitlement to a judgment as a matter of law); Wright v. Yurko, 446 So.2d 1162 (Fla. 5th DCA 1984) (same).